In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Kings County (Rappaport, J.), dated March 27, 2001, which granted the defendants’ motion pursuant to CPLR 510 (3) to change the venue of this action from Kings County to Richmond County.
Ordered that the order is reversed, with costs, the motion is denied, and the Clerk of the Supreme Court, Richmond County, is directed to deliver to the Clerk of the Supreme Court, Kings County, all papers filed in this action and certified copies of all minutes and entries (see, CPLR 511 [d]).
The Supreme Court erred in granting the defendants’ motion for a change of venue. All of the witnesses mentioned by the defendants were their own employees, whose convenience is not a factor in considering a change of venue based on CPLR 510 (3) (see, Cilmi v Greenberg Trager, Toplitz & Herbst, 273 AD2d 266). The order must therefore be reversed and the motion denied. Bracken, P. J., Krausman, Luciano, Smith and Adams, JJ., concur.